DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-6, 8-11, 15-18, 20, 21, and 24-27 are allowed.
The claimed limitations "wherein the piezoelectric material is only partially embedded in the backing such that at least two surfaces of the piezoelectric material are at least partially not in contact with the backing" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Hotta (4326274), teaches an ultrasonic transducer comprising: a backing; and a piezoelectric material at least partially embedded in and filling a cavity in the backing.  Other pieces of prior art, Reiche (9503830) and Hall (9061128), teach other aspects of the claimed invention.  However none of them teach wherein the piezoelectric material is only partially embedded in the backing such that at least two surfaces of the piezoelectric material are at least partially not in contact with the backing.  It is known in the art to have the transmitting/receiving surface not in contact with the backing.  However, it is not known in the art to have more than one surface of the piezoelectric be not in contact with the backing while also having the piezoelectric embedded in a cavity in the backing material.  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645